Weiss, P. J.
Appeal from an order of the Family Court of Clinton County (McGill, J.), entered July 8, 1991, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 6, for custody of the parties’ children.
Petitioner and respondent lived together from 1985 to 1989 in a relationship that produced two children, Edward, III (born Oct. 19, 1987) and Mandy (born Mar. 31, 1990). The end of the relationship resulted in cross petitions for custody of the children and, following a hearing, Family Court awarded custody to petitioner. This appeal by respondent ensued.
The arguments are directed to the weight of the evidence, credibility of witnesses and the interpretation of the evidence. However, Family Court failed to make any findings of fact essential to its conclusion on which party should have custody (see, CPLR 4213 [b]; Matter of Kyesha A., 176 AD2d 381; Giordano v Giordano, 93 AD2d 310, 312; see also, Dworetsky v Dworetsky, 152 AD2d 895, 896). Accordingly, the matter must be remitted to Family Court for a detailed statement of the facts that it deemed essential to its determination.
Levine, Crew III and Mahoney, JJ., concur. Ordered that the decision is withheld, and matter remitted to the Family Court of Clinton County for further proceedings not inconsistent with this Court’s decision.